Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending. Claims 1-7 have been examined. Claims 1-7 have been rejected. 

Claim Objections
Claim 2 recites “the refining zone has a radius (Ri+Ro)/2” in 2nd line of 2nd limitation. It should be corrected to “a refining zone has a radius (Ri+Ro)/2”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 USC 112(b).
The term “a circle arc” at the beginning of limitations 1), 2), and 3) in claim 1 renders the claim indefinite because it is not clear if this “a circle arc” in these 3 limitations are the same or different circle arcs. By saying the same, it means the same circle arc is used in the 3 limitations. If they are different, it should be clarified and distinguished by stating “a 1st circle arc,” “a 2nd circle arc,” and “a 3rd circle arc,” for example.

The term “an angle of inclination” at the beginning of limitations 1), 2), and 3) in claim 1 renders the claim indefinite because it is not clear if this “an angle of inclination” in these 3 limitations are the same or different angles of inclination by analogous reasons as above.

The term “an equation of circle arcs” at the beginning of limitations 1), 2), and 3) in claim 1 renders the claim indefinite because it is not clear if this “an equation of circle arcs” in these 3 limitations are the same or different equations of circle arcs by analogous reasons as above.

Claim 1 recites the limitation “the size of the refiner plate” in limitation 4).  There is insufficient antecedent basis for this limitation in the claim. In addition, according to the specification on p. 4 ¶ 4, it says “designing a center angle for the segment according to the size of the refiner plates.” Note that should the Applicant amend this limitation, it is suggested to write “designing a center angle for a segment according to the size of the refiner plates” and “a segment” should be clearly defined what it should be on the refiner plate.

Claim 7 recites the limitation “the bar shape” and “the segments”.  There are insufficient antecedent bases for these limitations in the claim.

Claims 2-7 are rejected under 35 USC 112(b) for inheriting defects of claim 1.

The Applicant is advised to proof read all claims after amendments are made to overcome 35 USC 112(b) rejections.

Allowable Subject Matter
Gingras (US 2018/0214883) teaches a refiner plate segment with a continuous transition zone spanning from the periphery or near the periphery of the plate in a substantial spiral toward the axis of rotation of the plate adjacent the breaker bar zone as illustrated in FIG. 8 showing a refiner plate segment having bands, where the ends of bars from adjoining bands are connected.
Elahimehr (Low Consistency Refining of Mechanical Pulp: The Relationship Between Plate Pattern, Operational Variables and Pulp Properties, University of British Columbia, October 2014) teaches refiner plate as illustrated in Figure 4-1 by dividing a plate, limited by an inner circle and outer most circle, into wedges and distributing straight bars within each wedge at a defined angle. The design is described on pp. 26-53.
Cheng-kun et al. (Logarithmic Spiral and Its Application in the Design of Refiner Plate, Tianjin of Science & Technology, Tianjin) teaches designing a refiner plate and conical refiner rotor based on logarithmic spiral. The teeth on the surface of refiner plate in the racial show logarithmic spiral shape so that the refiner teeth intersecting angle of the rotor and stator remained constant during the refining process.

Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

As per claim 1, CN106321506 teaches a method for designing a refiner plate with three-stage radial curved bars, comprising following steps of:
1) designing a circle arc for 1st stage radial curved bars based on an angle ᵝ1, see Fig. 6, and a starting position, and establishing circle arcs for the 1st stage curved bars;
2) designing a circle arc for the 2nd stage radial curved bars based on an angle ᵝ2, see Fig. 6, and a starting position, dividing the refiner disc into zones and establishing circle arcs for the 2nd stage curved bars, and uniformly distributing the 2nd stage bars between the adjacent 1st stage bars; 
The Applicant’s Admitted Prior Art, hereinafter AAPA, teaches:
5) machining such a refiner plate in accordance with methods for common refiner plates, including: casting which is applicable for industrial mass-production of refiner plates and milling which is applicable for experimental refiner plates, with casting including following operations as main steps: design and development of a refining plate or segment mold, manufacture of a cavity suitable for casting, alloy smelting and casting, opening the mold for the purpose of cleaning, initial machining, thermal treatment, finish machining, and inspection.
CN106321506 and AAPA either alone or in combination do not teach:
1) designing a circle arc for 1st stage radial curved bars: defining an angle of inclination of the 1s stage curved bars, establishing a center circle arc for the 1s stage curved bars by the angle of inclination of the 1s stage curved bars and a starting position, and establishing an equation of circle arcs for the 1s stage curved bars;
2) designing a circle arc for the 2nd stage radial curved bars: defining an angle of inclination of the 1st stage curved bars and a radius of a circle where the 2nd stage curved bars start, establishing an equation of circle arcs for the 2nd stage curved bars;
3) designing a circle arc for 3rd stage radial curved bars: defining an angle of inclination of the 3rd stage curved bars and a radius of a circle where the 3rd stage curved bars start, dividing the refiner disc into zones, establishing an equation of circle arcs for the 3rd stage curved bars, and uniformly distributing the 3rd stage bars between the 1st stage bars and the 2nd stage bars or between the adjacent 2nd stage bars; and
4) designing a center angle for the refiner plate according to the size of the refiner plate and the manufacture requirements, to complete the design of the refiner plate.
in combination with other limitations as recited in the claim. Note that each angle of inclination is specifically defined in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148